Citation Nr: 1614535	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14--07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to an initial compensable rating for residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Army, serving on active duty from December 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for tinnitus and a higher initial rating for residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ear hearing loss results from acoustic trauma due to noise exposure in active service. 



CONCLUSION OF LAW

The criteria for service connection for hearing loss are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

A June 2009 VA examination report reflects audiometric testing results establishing the presence of a current hearing loss disability in the left ear.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

At the June 2009 VA examination, the Veteran reported significant in-service noise exposure from helicopters, airplane engines, and small arms fire, which is consistent with his duties as a pilot and service in Vietnam.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  The examiner opined that the Veteran's current right ear hearing loss was due to in-service noise exposure because a January 1975 service retirement examination report showed a puretone threshold of 40 decibels in the right ear at 4000 Hertz, which satisfies VA's definition of a hearing loss disability for compensation purposes.  See 38 C.F.R. § 3.385.  However, the examiner found that the Veteran's left ear hearing loss was less likely than not related to or caused by in-service noise exposure because the audiogram in the January 1975 examination report did not show puretone thresholds satisfying VA's legal definition of a hearing loss disability.  

The Board finds that the Veteran's left ear hearing loss was also caused by in-service noise exposure based on the VA examiner's rationale regarding the right ear hearing loss.  Specifically, the January 1975 service examination report shows that the puretone thresholds were the same in both ears up to 4000 Hertz, at which frequency the right ear had a puretone threshold of 40 decibels, while the left ear had a puretone threshold of 30 decibels.  Although a puretone threshold of 30 decibels does not satisfy VA's criteria for a hearing loss disability, it does indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 159.  Service connection for a hearing loss disability is not precluded on the sole basis that hearing loss during service was not considered disabling for VA purposes at the time.  Id. at 163-64.  What is significant in light of the VA examiner's opinion on right ear hearing loss is the fact that left ear hearing loss was also present at separation.  As the examiner opined that right ear hearing loss at separation supported a nexus to in-service noise exposure, the Board finds that this opinion supports the nexus element with respect to the Veteran's left ear hearing loss.

Accordingly, service connection for left ear hearing loss is granted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Holton, 557 F.3d at 1366; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for left ear hearing loss is granted. 


REMAND

The remaining issues on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

The June 2009 VA medical opinion in the audiological examination report did not address the issue of whether the Veteran's tinnitus may be a symptom of, or secondary to, his service-connected bilateral hearing loss.  See 38 C.F.R. § 3.310 (2015) (providing for service connection on a secondary basis).  Accordingly, a supplemental opinion is required to address this issue. 

A request for the Veteran's treatment records from Lyster Army Health Clinic at Fort Rucker, Alabama dating from 1975 to 2005 must also be submitted to the Records Management Center (RMC) in St. Louis, Missouri, as these records might be relevant to the claim for tinnitus.  In this regard, in response to VA's September 2010 request for these records, this facility stated that the records had been sent to St. Louis for retirement in March 2005.

At the February 2016 Board hearing, the Veteran testified that he was experiencing increased urinary frequency since the July 2012 VA examination was performed to evaluate his prostate cancer residuals.  He also submitted private treatment records dated in February 2016 indicating increased urinary frequency and voiding dysfunction.  Accordingly, a new VA examination is warranted to evaluate the current severity of his prostate cancer residuals.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015). 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental opinion as to whether it is at least as likely as not that the Veteran's tinnitus is caused or aggravated by his service-connected hearing loss.  The entire claims file must be made available to the examiner for review.  A complete explanation must be provided in support of the conclusion reached. 

2. If the claim cannot be granted based on the VA medical opinion, then submit a request to the RMC in St. Louis, Missouri for the Veteran's treatment records from Lyster Army Health Clinic at Fort Rucker, Alabama dating from 1975 to 2005.

3. Arrange for an examination to evaluate any current residuals of the Veteran's prostate cancer, including voiding dysfunction.  The entire claims file must be made available to the examiner for review.  All relevant clinical findings must be recorded. 

4. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


